Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00116-CV

                                           Rodulfo MENDEZ,
                                               Appellant

                                                    v.

                         CITY OF SAN ANTONIO CODE COMPLIANCE,
                                         Appellee

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014TA102976
                             Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: April 24, 2019

DISMISSED

           Appellant has not paid the applicable filing fee in this appeal. See TEX. R. APP. P. 5 (“A

party who is not excused by statute or these rules from paying costs must pay—at the time an item

is presented for filing—whatever fees are required by statute or Supreme Court order. The

appellate court may enforce this rule by any order that is just.”).

           On March 27, 2019, this court ordered appellant to: (1) pay the applicable filing fee in this

appeal, or (2) provide written proof to this court that he is excused by statute or the rules from

paying the filing fee. The order advised appellant that his failure to do so within fifteen days would
                                                                                      04-19-00116-CV


result in dismissal of this appeal. See TEX. R. APP. P. 5, 42.3(c). Because appellant has failed to

pay the filing fee or provide written proof that he is excused from paying the filing fee, we dismiss

this appeal. See id.

                                                  PER CURIAM




                                                -2-